Citation Nr: 1800486	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-01 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from December 1963 to November 1976, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously remanded in November 2016.  

In July 2016 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In a November 2017 rating decision entitlement to service connection for radiculopathy of the left lower extremity (claimed as peripheral neuropathy), and radiculopathy of the right lower extremity (claimed as peripheral neuropathy) were granted resulting in a full grant of the benefit sought on appeal.  


CONCLUSION OF LAW

The claims of entitlement to service connection for entitlement to service connection for peripheral neuropathy of the left lower extremity and right lower extremity are moot and are dismissed.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.202 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed claims for entitlement to service connection for bilateral lower extremity peripheral neuropathy (to include as secondary to herbicide exposure) in December 2012.  His claims were denied in a March 2013 rating decision.  The Veteran filed a timely notice of disagreement and timely perfected his appeal after a Statement of the Case was issued in December 2013.  After the July 2016 hearing the Board remanded these issues for additional development.  While the case was at the Agency of Original Jurisdiction, a November 2017 rating decision granted entitlement to service connection for radiculopathy of the left lower extremity and right lower extremity (clarifying that these were originally claimed as peripheral neuropathy), and assigned a 20 percent disability rating for each lower extremity as of May 18, 2014.  Thus the benefits sought on appeal have already been granted in full.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

The Board notes that the Veteran may have claimed that his lower extremity numbness was due to herbicide agent exposure, but the treatment provider found that these disabilities were in fact related to his active duty service in that they were secondary to a back disability incurred in service.  Regardless of the cause of disability, service connection has been awarded for the disabilities sought.  

Pursuant to applicable law and regulation, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  Given that the November 2017 rating decision granted the Veteran's claims for entitlement to service connection for radiculopathy of the left lower extremity and right lower extremity, the specific issues certified to the Board have become moot.  There are no allegations of errors of fact or law for appellate consideration.  Consequently, the Board has no jurisdiction to review the certified issues, and the claims must be dismissed.  


ORDER

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to exposure to herbicides, is dismissed.

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to exposure to herbicides, is dismissed.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


